Citation Nr: 1134702	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-31 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left knee.

3.  Entitlement to an initial compensable rating for a right knee scar prior to December 30, 2008.

4.  Entitlement to an initial rating in excess of 10 percent for a right knee scar since December 30, 2008.   

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pes planus.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for urinary tract infection.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for menstrual irregularity.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for back and left hip pain, claimed as secondary to service-connected degenerative joint disease of the right and left knees.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1972 and from June 1974 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for dry eyes, acid reflux, and an acquired psychiatric disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee, a rating in excess of 20 percent for degenerative joint disease of the left knee, an initial rating in excess of 10 percent for a right knee scar since December 30, 2005, as well as entitlement to service connection for pes planus, urinary tract infection, back and left hip pain, and hypertension, in addition to entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  Prior to December 30, 2008, the Veteran's right knee scar was manifested by a stable, non-deep, non-painful scar that did not cause limitation of motion or function and did not exceed an area of 39 square centimeters.

2.  In a decision dated in May 1979, the RO denied the Veteran's claim of entitlement to service connection for pes planus; the Veteran did not appeal the May 1979 decision within one year of being notified.

3.  The evidence received since the May 1979 RO decision, when viewed in the context of the entire record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for pes planus.

4.  In a decision dated in March 1993, the RO denied the Veteran's applications to reopen claims of entitlement to service connection for urinary tract infection, menstrual irregularity, and back and left hip pain; the Veteran did not appeal the March 1993 decision within one year of being notified.

5.  The evidence received since the March 1993 RO decision, when viewed in the context of the entire record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a urinary tract infection.

6.  The evidence received since the March 1993 RO decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for menstrual irregularity. 

7.  The evidence received since the March 1993 RO decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for back and hip pain.


CONCLUSIONS OF LAW

1.  Prior to December 30, 2008, the criteria for a compensable rating for a right knee scar have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 (2008, 2010).  

2. The May 1979 RO decision, which denied the Veteran's claim of entitlement to service connection for pes planus, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

3.  New and material evidence has been presented since the May 1979 RO decision denying a claim of entitlement to service connection for pes planus; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4. The March 1993 RO decision, which denied the Veteran's applications to reopen claims of entitlement to service connection for urinary tract infection, menstrual irregularity, and back and left hip pain, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

5.  New and material evidence has been presented since the March 1993 RO decision denying a claim to reopen service connection for a urinary tract infection; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  The evidence received subsequent to the March 1993 decision is not new and material with respect to the claim for entitlement to service connection for  menstrual irregularity, and the requirements to reopen the claim have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2010).

7.  New and material evidence has been presented since the March 1993 RO decision denying a claim to reopen service connection for back and hip pain; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In the decision below, the Board has reopened the Veteran's claims for service connection for pes planus, a urinary tract infection, and degenerative joint disease of the back and hip; and therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

As for the petition to reopen the claim for service connection a menstrual irregularity, the notice letter provided to the Veteran in September 2006 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  She was advised that the previous denial was based on the finding that her menstrual problems were a congenital or developmental defect, which could not be service connected.  Consequently, the Board finds that adequate notice has been provided with respect to the Veteran's claims to reopen, as she was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denials.  

As for an initial compensable rating for a right knee scar prior to December 30, 2008, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service records, VA treatment records, and private treatment records.  The Veteran also submitted additional treatment records and written statements in support of her claims. 

Recognition is given to the fact that the below Remand is based on the Veteran's identification of outstanding VA records that she feels are germane to her appeal.  The Board further acknowledges that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  However, the Board finds no prejudice to the Veteran in proceeding with the adjudication of the evaluation of his right knee scar prior to December 30, 2008, or determining whether new and material evidence has been submitted to reopen the claim for service connection for menstrual irregularity.  

Specifically, in her June 2010, where she identified the existence of the VA records, the Veteran specifically indicated that the VA records were "new and material" to her claims for service connection for low back and left hip disability and with respect to her claim for increased evaluations of her bilateral knee disability.  She made no reference to her claim for service connection for menstrual irregularity.  As the Veteran clearly indicated that the VA records would be relevant to her orthopedic claims, and has not identified any current treatment for menstrual irregularity, the Board finds there would be no useful in remanding the matter to obtain these VA records.

Further, with respect to the evaluation of her right knee scar prior to December 30, 2008, the Board notes that treatment records from 2005 to 2008 are on file.  Records subsequent to that period (2009 to 2011) would have no bearing on the evaluation of the Veteran's right knee prior to December 2008.  Moreover, and of significant import, the report of a December 2008 clearly identifies the point in time when the symptoms of the right knee scar rose to a compensable level.

Next, the Veteran was provided an opportunity to set forth her contentions at her August 2008 Decision Review Officer (DRO) hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the August 2008 hearing, the undersigned Decision Review Officer identified the issues on appeal.  Also, information was solicited regarding the alleged onsets of the Veteran's disabilities, her post-service history of disability, and whether there was anything else that the Veteran wanted to say about her disabilities.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Veteran added additional written statements to the record.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims.  As such, the Board finds that, consistent with Bryant, the undersigned Decision Review Officer complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through her testimony, demonstrated that she had actual knowledge of the element(s) necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the Decision Review Officer complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can now adjudicate the claims based on the current record.

Next, a specific VA medical opinion pertinent to the increased rating issue on appeal was obtained in May 2006.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the May 2006 VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determinations as to this claim.  

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, in an August 2007 rating decision, the Veteran was assigned a noncompensable evaluation under DC 7800 for a right knee scar resulting from her arthroscopic surgery.  The Veteran filed a timely notice of disagreement in August 2007, and was afforded a VA scars examination in December 2008.  Based on the results of that examination, the RO assigned her a 10 percent evaluation effective December 30, 2008, under DC 7804.  As such, the Board will now assess the propriety of the noncompensable evaluation assigned prior to December 30, 2008.  The issue of entitlement to an initial rating in excess of 10 percent since December 30, 2008, is addressed in the Remand portion of this decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating skin and scar residuals, the Board notes that changes have recently been made to 38 C.F.R. § 4.118, Diagnostic Code 7800.  These changes apply only to applications for benefits received on or after October 23, 2008, which is well after the date of the appellant's December 2005 claim.  However, under typical circumstances, a veteran who is rated under DCs 7800 to 7805 before October 23, 2008, may request review under the amended diagnostic codes, irrespective of whether the Veteran's disability has increased since the last review, but in no case will the revised award be effective before October 23, 2008.  As such, the Board will address both the pre-2008 rating criteria and post-2008 rating criteria, even though the Veteran cannot receive a revised award under the new criteria until October 23, 2008.

With respect to the pre-2008 criteria, under former Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion: area or areas exceeding 6 square inches (39 sq. cm.), warrant a 10 percent rating; and area or areas exceeding 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.), warrant a 20 percent rating.

Under former Diagnostic Code 7802, scars, other than head, face, or neck, that are superficial and that do not cause limited motion, and involve an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a maximum schedular 10 percent rating.

Under former Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.

Former Diagnostic Code 7804  provides a 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See Sec. 4.68 of this part on the amputation rule.)

Former Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part, which in this case is the knee, which is evaluated under diagnostic code criteria for evaluating musculoskeletal disorders.

Under the revised Diagnostic Code 7801, scars other than head, face, or neck, that are deep or that cause limited motion warrant the assignment of a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  Under the revised version of Diagnostic Code 7802, burn scars or scars due to other causes not of the head, face or neck, that are superficial and nonlinear warrant a 10 percent evaluation under Diagnostic Code 7802 when they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).  

The revised Diagnostic Code 7804 allows for compensable evaluation for unstable or painful scars, regardless of the size.  Note (1) of DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (3) makes clear that a scar rated under DC 7802 may receive an evaluation under DC 7804 when appropriate.  For a 10 percent rating under the revised DC 7804, there must be a showing of one or two scars that are unstable or painful.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or six scars.

The Veteran was afforded a VA examination in May 2006, at which time well-healed arthroscopic scars were noted on the right knee.  There was also a well-healed scar under the right patella.  All of these scars were superficial and non-adherent to the underlying tissue.  Furthermore, there was no evidence of breakdown of these scars and they did not cause any functional impairment.  No finding was made with respect to whether the scar was tender or painful.  However, the Board observes that the contemporaneous VA treatment records make no indication that the scar was painful.  Indeed, those records, which are dated from 2005 to 2008, are essentially silent with respect to complaints of, or treatment for, scars of the right knee.

Applying these findings to the applicable rating criteria, the Board finds that the Veteran is not entitled to a compensable evaluation for her right knee scar at any time prior to December 30, 2008.  Significantly, the scars were not indicated to be deep, did not cause limited motion, and did not exceed an area of 39 square cm. to warrant a compensable evaluation under the former or revised versions of DC 7801.  Moreover, they did not involve an area or areas of 929 square cm. or greater to warrant a compensable evaluation under the former or revised versions of DC 7802.  Furthermore, they were not shown to be unstable or painful to warrant compensable evaluations under the former DC 7803 or either version of DC 7804, respectively.  Finally, it was noted that the scars did not cause any limitation of function of the right knee so as to warrant a compensable evaluation under DC 7805.

For the reasons stated above, the Board has concluded that the preponderance of the evidence is against the Veteran's claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

In rendering this decision, the Board has also considered the Veteran's statements that her disorder is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to identify a specific level of disability pursuant to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disorder has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings address the criteria under which the disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.  

The Board also finds that right knee scar does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) (2010).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for her scar could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describe the severity of the Veteran's symptoms for these disabilities during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

III.  New and Material Evidence Claims

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed claims of entitlement to service connection for pes planus, urinary tract infection, menstrual irregularity, and low back pain / left hip soreness upon her separation from service in April 1978.  In an October 1978 decision, the RO denied all service connection claims.  Her claim for pes planus was denied because the evidence did not show it to be incurred in or aggravated by service.  Her claim for a urinary tract infection was denied because it was not shown by the evidence of record.  Her claim for menstrual irregularity was denied because the condition was found to be a congenital developmental abnormality for which service connection could not be granted.  Her claim for low back pain and left hip soreness was denied because it was not found to exist at the time of her August 1971 VA examination.  Following the submission of additional evidence, the RO confirmed the denial of these claims in a May 1979 decision.  The Veteran did not timely appeal that decision and it became final.   38 C.F.R. § 20.1103.

The Veteran petitioned to reopen her claims of service connection for urinary tract infection, menstrual irregularity, and low back pain / left hip soreness in January 1991.  However, the RO declined to reopen the claims in a March 1993 letter decision on the basis that no new evidence had been submitted.  The Veteran did not timely appeal that decision and it became final.  38 C.F.R. § 20.1103.

The Veteran again petitioned to reopen these claims in June 2006.  In August 2007, the RO denied her claims on the basis that the Veteran had yet to submit evidence that raised a reasonable possibility of substantiating the claims.  The Veteran appealed. 

With respect to her claim for service connection for pes planus, the Veteran testified at her August 2008 DRO hearing that she had no problems with her feet prior to entering the service, and that her feet began giving her trouble while wearing combat boots.  She further testified that she went to a military physician who informed her that many others had developed foot problems as a result of the combat boots.  In addition, the Veteran was afforded a comprehensive bilateral foot examination at the time of her December 2008 VA examination.  The Veteran complained of right foot pain that was gradual in onset, starting in service as a result of marching in boots.  The Veteran reported no other specific incidents of trauma during or after service.  The VA examiner noted that she had mild pronation in the right foot, and diagnosed her with pes planus of the right foot, which was productive of pain.  

The Board finds that this evidence, submitted since the May 1979 RO decision, is new in that it was not associated with the claims folder prior to the May 1979 RO decision and material because it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Specifically, the Veteran testified that she went to a military physician complaining of foot problems during service, and that the physician informed her that many others had developed foot problems as a result of the combat boots.  The Veteran's claim for pes planus was initially denied because the evidence did not show it to be incurred in or aggravated by service, and her testimony at the DRO hearing indicates that she sought treatment for foot problems while in service.  The Board emphasizes that when making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence. See Justus, 3 Vet. App. 510.  Therefore, the claim for entitlement to service connection for pes planus will be reopened and remanded as discussed in the Remand portion of this decision.

As to the remaining new and material evidence claims, evidence submitted since the March 1993 decision includes correspondence from the Veteran's private urologists dated in February 1993 and April 1993; in-patient hospital treatment records showing diagnoses of recurrent cystitis and an ovarian cyst dated in March 1974; the reports of VA joints examinations dated in March 1993, February 2001, and August 2003; VA treatment notes dated from July 1998 to December 2008; lay statements submitted by the Veteran's spouse, brother-in-law, friend, and former employer dated in April 2005; the report of a July 2005 VA general examination; private treatment notes pertaining to the Veteran's bilateral knee disabilities dated from 1999 to 2005; treatment notes from the Veteran's private urologist dated from May 1974 to July 1989; the transcript of the Veteran's August 2008 Decision Review Officer hearing; and the report of a December 2008 VA general examination.  

With respect to the Veteran's claim of entitlement to service connection for a urinary tract infection, VA treatment records show that the Veteran was treated for a urinary tract infection as well as interstitial cystitis.  Private treatment records reveal that she was treated for cystitis as early as May 1974, and continued to be treated for urinary tract infection throughout the 1980s.  As the Veteran's claim for entitlement to service connection for urinary tract infection was initially denied because the condition was not shown in the evidence of record, the Board finds that the evidence submitted since the March 1993 RO decision is new in that it was not associated with the claims folder prior to the March 1993 RO decision and material because it relates to unestablished facts necessary to substantiate the claim (i.e., that a urinary tract infection is shown in the evidence of record) and raises a reasonable possibility of substantiating the claim.  Therefore, the claim for entitlement to service connection for a urinary tract infection will be reopened and remanded as discussed in the Remand portion of this decision.

With respect to the Veteran's claim of entitlement to service connection for menstrual irregularity, the claim was initially denied because the condition was found to be a congenital developmental abnormality for which service connection could not be granted.  In correspondence dated in September 2006, the Veteran indicated that her menstrual irregularity started around 1971 and continued throughout her career.  At her August 2008 DRO hearing, the Veteran testified that she had some problems with her uterus when she first entered service and was informed that it was due to her adjusting to the military.  She also indicated that she was later under evaluation for bleeding and abdominal pain during service for approximately 2 months prior to her discharge.  Upon discharge from service, she indicated that she was taken to a VA hospital after fainting and was diagnosed with ectopic pregnancy of the right fallopian tube and underwent excision of the right fallopian tube.  She further testified that her ovaries were damaged in the process.  

In a July 2009 rating decision, the RO determined that a previous decision to deny service connection for ectopic pregnancy with abdominal pain was clearly and unmistakably erroneous, and assigned a temporary evaluation of 100 percent from April 11, 1978, to July 1, 1978, based on surgical treatment necessitating convalescence.  Since July 1, 1978, a noncompensable evaluation for abdominal scar residuals of the excision was assigned.  In addition, the Veteran was granted a special monthly compensation based on anatomical loss of a creative organ effective April 20, 1978.  The Board assumes that, despite the removal of her right fallopian tube in 1978, the Veteran still alleges to currently suffer from a "menstrual irregularity" due to the fact that she petitioned to reopen the claim in 2006.  

The Board finds that the evidence submitted since the March 1993 RO decision, while "new," is not material because it does not relate to the etiology of any current menstrual disorder or suggest that the disorder/irregularity was/is anything but a congenital developmental abnormality, which was the basis of the claim's initial denial.  As such, the Veteran's petition to reopen her claim for entitlement to service connection for a menstrual irregularity is denied.  

With respect to the Veteran's claim of entitlement to service connection for menstrual irregularity, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, the new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record indicated that the Veteran's menstrual irregularity was a congenital developmental abnormality for which service connection could not be granted.  The newly submitted evidence of record, while showing that the Veteran reported onset of menstrual irregularity around 1971 and subsequently underwent excision of the right fallopian tube in 1978, still fails to show that the Veteran's menstrual irregularity was anything other than congenital in nature.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of her claim.  The claim was initially denied because the disorder was found to be a congenital developmental abnormality, and the new evidence has done nothing to challenge or refute that finding.

Therefore, the Board concludes that the evidence received since the May 1993 RO decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for menstrual irregularity.  As such, new and material evidence sufficient to reopen the Veteran's claim has not been received.  Therefore, her claim must be denied.

With respect to the Veteran's claim of entitlement to service connection for a back disorder and left hip pain, private treatment records dated in 1999 show that the Veteran was treated for low back pain and spasms.  VA treatment records show diagnosis and treatment for fibromyalgia and tronchantric bursitis.  At her August 2008 DRO hearing, the Veteran testified that she suffered from back and hip problems since the 1970s due to her knees.  At her December 2008 VA examination, the Veteran reported suffering from back pain since 1977.  She denied any specific in-service trauma and described the pain as being gradual in onset, occurring at the same time that she had surgery on her right knee.  The examiner diagnosed her with degenerative arthritis of the thoracic spine.  

As the Veteran's claim for entitlement to service connection for a back/hip disorder was initially denied because the condition was not shown to exist at the time of her August 1971 VA examination, the Board finds that the evidence submitted since the March 1993 RO decision is new in that it was not associated with the claims folder prior to the March 1993 RO decision and material because it relates to unestablished facts necessary to substantiate the claim (i.e., diagnoses of degenerative arthritis of the thoracic spine and fibromyalgia) and raises a reasonable possibility of substantiating the claim.  The fact that the Veteran had yet to provide opinion relating her orthopedic disabilities to her active service or bilateral knee disability does adversely effect the question of whether new and material evidence has been submitted to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (held that 38 C.F.R. § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim).  Therefore, the claim for entitlement to service connection for a back/hip disorder will be reopened and remanded as discussed in the Remand portion of this decision.

ORDER

An initial compensable rating for a right knee scar prior to December 30, 2005, is denied.

New and material evidence to reopen a claim of entitlement to service connection for pes planus has been received; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for a urinary tract infection has been received; to this extent, the appeal is granted.

New and material evidence not having been received, the Veteran's application to reopen a claim of entitlement to service connection for menstrual irregularity is denied.

New and material evidence to reopen a claim of entitlement to service connection for back and left hip pain, claimed as secondary to service-connected degenerative joint disease of the right and left knees, has been received; to this extent, the appeal is granted.


REMAND

The Veteran also seeks entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee, a rating in excess of 20 percent for degenerative joint disease of the left knee, and an initial rating in excess of 10 percent for a right knee scar since December 30, 2005.  However, the Board notes that in correspondence submitted in June 2010, the Veteran indicated that she was issued a walker/sitting device by the Birmingham VA Medical Center in Birmingham, Alabama, at the request of her primary care physician as a result of her instability and pain.  However, the most recent VA treatment records associated with the claims files are dated in November 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain and associate with the claims file all outstanding VA records.

Furthermore, the Board determines that, given the Veteran's contentions that the symptomatology of her bilateral knee disorders has recently worsened in severity, as evidence by the issuance of a walker/sitting device by the Birmingham VA since her most recent examination in December 2008, a new VA examination is necessary in order to ascertain the current extent of his bilateral knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); cf. VAOPGCPREC 11-95 (April 7, 1995).

In addition, having reopened the Veteran's claims for entitlement to service connection for pes planus, a urinary tract infection, and a back/hip disorder, the Board finds that they must also be remanded for additional development before adjudication.  First, with respect to all of these claims, the aforementioned outstanding VA treatment records may have an impact on their adjudication.  

With respect to the Veteran's pes planus, a review of the record shows that the Veteran denied foot trouble at the time of her October 1977 Report of Medical History at separation and that her October 1977 Report of Medical Examination at separation indicated that her feet were within normal limits.  However, an August 1978 VA examination conducted merely 4 months following her separation from service found that she suffered from moderate, bilateral pes planus.  The Veteran has since indicated that her foot pain was gradual in onset, starting in service as a result of marching in boots, and has reported no other specific incidents of trauma during or after service.  She was most recently afforded a VA feet examination in December 2008, at which time the VA examiner noted that she had mild pronation in the right foot, and diagnosed her with pes planus of the right foot, which was productive of pain.  However, he did not opine as to the probable etiology of the pes planus.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2008 VA opinion obtained in this case is less than adequate, as examiner failed to provide an opinion as to the likelihood that the Veteran's current pes planus first manifested in service.  As such, the Board finds that the Veteran should be afforded another VA examination to determine the likely etiology and date of onset of her current pes planus.  

With respect to the Veteran's claim for entitlement to service connection for a urinary tract infection, private treatment records reveal that she was treated for cystitis as early as May 1974, and continued to be treated for urinary tract infection throughout the 1980s.  Her initial visit to the private urology clinic involved in-patient hospital treatment and occurred in May 1974, merely one month before the Veteran's second period of active duty service.  Service treatment records from this second period of active duty show treatment for chronic cystitis.  A private urologist letter dated in April 1993 indicated that the Veteran suffered from recurrent bouts of urethritis from 1985 to 1989.  Based on documentation of complaints of urinary problems during service and following service, the Board finds that a remand of the claim of service connection for urinary tract disorder is necessary to afford the Veteran an examination.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

The Veteran also seeks service connection for hypertension.  Service treatment records do not reveal any complaints of, treatment for, or diagnoses of hypertension.  Significantly, the Veteran indicated on her October 1977 Report of Medical History that she never suffered from high or low blood pressure.  Similarly, on her October 1977 Report of Medical Examination at separation, her blood pressure was 110/70 mmHg.  Moreover, there is no evidence of high blood pressure or hypertension within one year of her separation from service.  

However, at the Veteran's July 2005 VA examination, the examiner indicated that she suffered from "hypertension possibly influenced by pain, elevated today."  This suggests that the Veteran's hypertension may be related to the pain associated with her service-connected right and left knee disorders.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)(the Board is prohibited from exercising its own independent judgment to resolve medical questions).  As such, an additional VA examination is required to determine the probable etiology of the Veteran's current hypertension.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

Finally, with regard to the Veteran's claim for TDIU, the Board finds that this claim is inextricably intertwined with the other issues on appeal.  As such, they must be considered together, and thus a decision by the Board on the Veteran's TDIU claim would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  That issue will be addressed after consideration of the other issues on appeal.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain the Veteran's treatment records from the VA Medical Center in Birmingham, Alabama, from November 2008 to the present.  All attempts to procure records should be documented in the file.  If the RO cannot obtain these records, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The RO should then schedule the Veteran for new VA orthopedic examination to determine the current nature and severity of his bilateral knee disabilities.  The claims file must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.

Following the examination, the examiner should address the following:

a) Describe all symptoms caused by the service-connected bilateral knee disabilities, as well as the severity of each symptom.  In this regard, range of motion studies should be conducted and the examiner should also address whether either knee exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when either knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

b) The examiner should state whether there is any instability/subluxation of either knee and if so, the severity of such should be described as slight, moderate, or severe.

c) The examiner should also state whether there is any cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.

The examiner must provide a comprehensive report by including a complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusions.

3.  The Veteran should be afforded an examination to ascertain the nature and etiology of her currently-diagnosed pes planus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  



The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records and the report of the December 2008 VA examination, and offer comments and an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current pes planus had its onset during the Veteran's active service or is otherwise causally related to her service.  

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record, to include consideration of the diagnosis of pes planus merely by VA merely 4 months following her separation from service in 1978.  Consideration should also be given to her credible assertion of experiencing bilateral foot pain in service.  The claims file must be reviewed in conjunction with the examination.  

4.  The Veteran should be afforded an examination to ascertain the nature and etiology of any urinary tract disorder that may be present.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records and the Veteran's private urology treatment records, and offer comments and an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current urinary tract disorder had its onset during the Veteran's active service or is otherwise causally related to her service.  

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record, to include consideration of symptomatology exhibited during service.  The claims file must be reviewed in conjunction with the examination.  

5.  The Veteran should also be afforded an appropriate VA examination to determine the probable etiology of her hypertension.  The examiner should review the Veteran's claims file and determine whether the Veteran's current hypertension was at least as likely as not (a 50 percent probability or greater) incurred in service, incurred within one year of separation from service, or caused or aggravated by her service-connected right and/or left knee disorders or symptoms related thereto.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

6.  Then, the RO should readjudicate the issues on appeal.  The issue of entitlement to TDIU, which is inextricably intertwined with the issues on appeal, should also be readjudicated.  If the benefits sought on appeal are not granted, she and her representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


